Citation Nr: 0012535	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from March 1959 to October 
1962.  He thereafter served in the United States Naval 
Reserve, with discharge therefrom occurring in March 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in March 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, denying entitlement of the 
veteran to service connection for residuals of a back injury 
on the basis that the claim therefor was not well grounded.  
Also, the RO at that time granted entitlement to service 
connection for a postoperative scar due excision of a 
pilonidal cyst and assigned a 10 percent rating therefor.  
Received by the RO in late March 1998 was a notice of 
disagreement involving the denial of his claim for service 
connection for residuals of a back injury earlier that month, 
and in April 1998, the RO received correspondence that the 
veteran had forwarded to his Congressman, wherein he 
specifically disagreed with the 10 percent rating assigned by 
the RO in March 1998 for his service-connected scar from 
excision of a pilonidal cyst.  No request for a hearing is 
shown with respect to the claims initiated in July 1997, and 
the veteran's representative noted in April 1999 
correspondence that the veteran was not requesting a travel 
board hearing.

While the issue involving service connection for residuals of 
a back injury was the subject of a statement of the case 
issued by the RO in September 1998, followed by perfection of 
the appeal as to that issue, no statement of the case is 
shown to have been issued to the veteran regarding his claim 
for an initial rating in excess of 10 percent for his 
scarring from a pilonidal cyst.  See Manlincon v. West, 12 
Vet. App. 238 (1999); see also, Fenderson v. West, 12 Vet. 
App. 119 (1999) (at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found.)  Further action, as outlined 
in 38 C.F.R. § 19.26 (1999), is thus required.

As well, further development of the issue involving the 
veteran's entitlement to service connection for residuals of 
a back injury is in order so that medical records compiled 
during the veteran's period of service in the United States 
Naval Reserve may be obtained.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  Also, records from a period of 
hospitalization at the VA Medical Center in New York, New 
York, in September 1997 for surgical treatment of his claimed 
back disability must be obtained and added to the file.  The 
September 1997 hospitalization was referenced by the veteran 
in an April 1998 letter to the President of the United 
States, which was received by VA in April 1998, but records 
relating to such hospitalization are not now contained within 
the veteran's claims folder.  McKnight v. Gober, 131 F.3d 
1483, 1485 (1997) (per curiam).  In October 1998 
correspondence to the Secretary of Veterans Affairs, the 
veteran further reported that because of financial hardship, 
he had discontinued treatment at the VA Medical Center in 
East Orange, New Jersey, where he had been going for medical 
care three times weekly.  The record at this point contains a 
report of a VA hospitalization at that facility in May 1997, 
but no other records of VA treatment.  See Bell v. Derwinski, 
2 Vet. App. 611, 612-13 (1992) (VA-generated records are 
deemed to be within the constructive possession of VA 
although not actually within the claims folder).  Retrieval 
of the noted records is needed prior to further appellate 
consideration.

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should, following 
readjudication of the veteran's claim for 
an initial rating in excess of 10 percent 
for a scar from excision of a pilonidal 
cyst under Fenderson, supra, take all 
appropriate actions pursuant to 38 C.F.R. 
§ 19.26, including issuance of a 
statement of the case, with respect to 
its assignment of a 10 percent rating for 
the above-noted disorder by action in 
March 1998.  The veteran should also be 
informed of the need to submit a timely 
substantive appeal if he wishes to 
perfect his appeal as to that issue.

2.  The RO, through contact with the 
National Personnel Records Center and the 
United States Navy, should attempt to 
obtain any service medical records 
compiled during the veteran's period of 
active duty from March 1959 to October 
1962, which are not already on file.  In 
addition, all medical record compiled 
during the veteran's service in the 
United States Naval Reserve through March 
1965 must likewise be obtained.  Once 
located, such records must then be 
associated with the veteran's claims 
folder.

3.  The RO should contact the veteran in 
writing and request that he provide a 
list of all VA facilities providing 
medical care on an inpatient and/or 
outpatient basis since his discharge from 
service.  The RO should thereafter obtain 
the veteran's medical records from all of 
the listed facilities for inclusion in 
the claims folder.  In the event that the 
veteran fails to respond to such request, 
all VA medical records compiled at the VA 
Medical Centers in New York, New York, 
and East Orange, New Jersey, must be 
obtained and associated with the 
veteran's claims folder, including 
records compiled during a September 1997 
hospitalization for back surgery.

4.  Upon the completion of the requested 
development, the RO should then 
readjudicate the veteran's claim for 
service connection for residuals of a 
back injury, determining initially 
whether such claim is well grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


